DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over the Japanese Patent to Fujiwara JP10307232A in view of the US Patent Application Publication to Tillinghast III 2016019986US.
In regards to claim 1, Fujiwara teaches a tool for inserting and rmove an MT-type fiber optic ferrule from an adapter (Figure 1-17) comprising: a handle (54) having an insertion portion (Figure 4: the ends of 64 right side at 52) and a removal portion (Figure 4: the ends of 64 at 53); an insertion head (Figure 4: 66/69) coupled to the insertion portion of the handle (Figure 4: 5 is coupled to 64 via 69); and a removal head (Figure 4: 5 located on the right side at 53) coupled to the removal portion of the handle (Figure 4: 5 is coupled to 64 via 69 on the left side), wherein the insertion head (Figure 4: 5 left side) and the removal head (Figure 4: 5 with a corresponding heat on the left side) can be inserted into the adapter to insert and/or remove an MT-type fiber optic ferrule from the adapter (Figure 7 and 8).
Fujiwara does not teach wherein the insertion head is movably coupled to insertion portion. 
Tillinghast III does teach wherein the insertion head (Figure 15: 1650) is movably coupled to insertion portion (1600). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the Insertion portion (64) and the insertion head (66/69) of Fujiwara with the movably coupled insertion head and insertion structures of (1650 and 1600) in order to adjust the gripping features of the insertion tool. The movable swivel of 1650 as taught by Fuijwara allows the insertion head to better grip and adjust in angles of gripping to the MT ferrule. This allows for more control and mechanical stability while insertion and removing the MT ferrule.
As for Claim 2, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara teaches wherein the insertion head (64/69) has two projections (66 and 69) to engage a back side of the MT-type fiber optic ferrule (Figure 17).
As for Claim 3, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara teaches wherein each of the projections (66/69) have an outer ramped surface to engage and spread latches on the adapter (Figure 17).
As for Claim 4, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara teaches wherein the insertion head (64/69) has receptacles to receive a portion of guide pins extending from the MT-type fiber optic ferrule whereby the guide pins (9a as shown in Figure 14) do not engage the insertion head (Figure 14). 
As for Claims 5, 6, and 9-10, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara do not teaches wherein the insertion head has a plurality of cogs and a plurality of recesses, each of the plurality of cogs being separated by one of the plurality of recesses; wherein the recesses are configured to receive a projection associated with the handle, the insertion head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses; wherein the removal head has a plurality of cogs and a plurality of recesses, each of the plurality of cogs being separated by two of the plurality of recesses and vice versa; wherein the recesses are configured to receive a projection associated with the handle, the removal head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses.
Tillinghast does wherein the insertion head has a plurality of cogs (1620 or Figure 6: 1330 and 1340) and a plurality of recesses (Figure 6: 1200 or Figure 16a recess that houses 1600), each of the plurality of cogs being separated by one of the plurality of recesses (Figure 6 or 16a: recess that house 1600); wherein the recesses are configured to receive a projection associated with the handle, the insertion head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses (See Figure 18a recess that house 1650 or Figure 10 which contains two recess that houses 1110); wherein the removal head has a plurality of cogs and a plurality of recesses, each of the plurality of cogs being separated by two of the plurality of recesses and vice versa (See Figure 10); wherein the recesses are configured to receive a projection associated with the handle, the removal head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses (See Figure 10 and 16a). It would have been obvious to one of ordinary skill in the art to modify the removal / insertion heads to contain cogs and recesses to allow the gripping frontal region to pivot and adjust to be able to handle different sizes of MT ferrules or to adjust gripping angle of tool to allow for easier gripping.
As for Claim 7, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara teaches wherein a portion of the insertion head fits inside an opening in the adapter configured to receive the MT-type fiber optic ferrule (Figure 13 or Figure 17).
As for Claim 8, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara teaches wherein the removal head has a u-shaped configuration (Figure 4), the u-shape configuration having two side walls and a bottom wall to 11USCO-128 create a receiving area, the side walls having an interior surface, the interior surfaces having sloped surfaces to engage latches on the adapter (See Tip of 52 and 53 as shown in Figure 4).
As for Claim 11, Fujiwara / Tillinghast III teach the device of claim 1, wherein Fujiwara teaches wherein a portion of the removal head fits inside an opening in the adapter that is configured to receive the MT-type fiber optic ferrule (Figure 14 see 52 and 5 fits into adapter).
As for Claim 12, Fujiwara / Tillinghast III teach the device of claim 11, wherein Fujiwara teaches wherein a portion of the removal head fits inside the opening in the adapter at the same time that the MT-type fiber optic ferrule is inserted (Figure 14 and 17).
In term of claim 13, Fujiwara teaches A tool for inserting and removing an MT-type fiber optic ferrule from an adapter (Figure 1-17) comprising: a handle (Figure 4: 54), wherein the head (64) can be inserted into the adapter to engage and remove an MT-type fiber optic ferrule inserted into the adapter (Figure 4, and 14).
Fujiwara does not teach having a removal portion; and a removal head movably coupled to the removal portion of the handle.
Tillinghast III does teach having a removal portion (Figure 6: 1309b or Figure 16a: 1620); and a removal head movably (Figure 6: 1290 or Figure 16a 1650) coupled to the removal portion of the handle (Figure 6 and 16a). It would have been obvious for one of ordinary skill in art to modify the head 64 to have removal portion and removable coupled head to the removal portion in order to make the tool modular and capable of a more compact storage while not being used. The tool can be dissemble and pack in smaller form factor to save storage space. Further having modular heads allows for different gripping features such as ones shown in Figure 6 and 16a respectively for different type of housing bodies. 

As for Claims 14-15, Fujiwara / Tillinghast III teach the device of claim 13, wherein Fujiwara do not teaches wherein the insertion head has a plurality of cogs and a plurality of recesses, each of the plurality of cogs being separated by one of the plurality of recesses; wherein the recesses are configured to receive a projection associated with the handle, the insertion head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses; wherein the removal head has a plurality of cogs and a plurality of recesses, each of the plurality of cogs being separated by two of the plurality of recesses and vice versa; wherein the recesses are configured to receive a projection associated with the handle, the removal head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses.
Tillinghast does wherein the insertion head has a plurality of cogs (1620 or Figure 6: 1330 and 1340) and a plurality of recesses (Figure 6: 1200 or Figure 16a recess that houses 1600), each of the plurality of cogs being separated by one of the plurality of recesses (Figure 6 or 16a: recess that house 1600); wherein the recesses are configured to receive a projection associated with the handle, the insertion head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses (See Figure 18a recess that house 1650 or Figure 10 which contains two recess that houses 1110); wherein the removal head has a plurality of cogs and a plurality of recesses, each of the plurality of cogs being separated by two of the plurality of recesses and vice versa (See Figure 10); wherein the recesses are configured to receive a projection associated with the handle, the removal head being in a fixed position relative to the handle when the projection is inserted into one of the plurality of recesses (See Figure 10 and 16a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the removal / insertion heads to contain cogs and recesses to allow the gripping frontal region to pivot and adjust to be able to handle different sizes of MT ferrules or to adjust gripping angle of tool to allow for easier gripping.

As for Claim 16, Fujiwara / Tillinghast III teach the device of claim 13, wherein Fujiwara teaches wherein a portion of the removal head fits (tip of 52) inside an opening in the adapter that is configured to receive the MT-type fiber optic ferrule (Figure 5, 6 and 14).
As for Claim 17, Fujiwara / Tillinghast III teach the device of claim 13, wherein Fujiwara teaches wherein a portion of the removal head fits inside the opening in the adapter at the same time that the MT-type fiber optic ferrule is inserted (Figure 14).
In terms of claims 18-20, Fuijwara teaches A combination tool for handling an MT-type fiber optic ferrule (Figure 1-17) comprising: a handle (Figure 4: 54); and head (52) coupled to the handle (54), wherein the head is configured to engage an MT-type fiber optic ferrule to either release the MT-type fiber optic ferrule from an adapter or to insert the MT-type fiber optic ferrule into the adapter (Figure 4 and 14).
Fujiwara does not teach having a movable head movably coupled to the portion of the handle wherein the movable head is rotatably coupled to handle and wherein the movable head is rotatable between a first position and a secure second position relative to the handle.
Tillinghast III does teach having a movable portion (Figure 6: 1309b or Figure 16a: 1620); and a movable head movably (Figure 6: 1290 or Figure 16a 1650) coupled to the portion of the handle (Figure 6 and 16a); wherein the movable head is rotatably coupled to handle and wherein the movable head is rotatable between a first position and a secure second position relative to the handle (See Figure 16a wherein the head is able to have to position open and close). It would have been obvious for one of ordinary skill in art before the effective filing date of the current application to modify the head 64 to have movable portion and movably coupled head to the handle portion in order to make the tool modular and capable of a more compact storage while not being used. The tool can be dissemble and pack in smaller form factor to save storage space. Further having modular heads allows for different gripping features such as ones shown in Figure 6 and 16a respectively for different type of housing bodies. Further the rotating axis rod allows the head to have better grip on the ferrule during removal or insertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874